Title: To Benjamin Franklin from Margaret Gibbes and Margaret Stevens, 2 February 1779
From: Gibbes, Margaret,Stevens, Margaret Emma
To: Franklin, Benjamin


Calais Febr. 2d 1779
Mrs Gibbes, & Miss Stevens, present their best Compliments to Dr. Franklin, they intended to have done themselves the pleasure of waiting on him, before they left Paris, to have taken their leave, but was prevented by Mrs G’s being very much indisposed, they therefore take this opportunity, of sincerely wishing that Dr. Franklin may long enjoy his health, & that happiness, which he with such amiable goodness, delights to communicate to others: Mrs Gibbes, & Miss Stevens beg their best Compliments to Mr. Adams, & Mr. Franklin.—
 
Addressed: A Monsieur / Monsieur Franklin / á Passy / pres de Paris
Notation: Gibbes Fevr. 2. 1779.
